FILED
                           NOT FOR PUBLICATION
                                                                            MAR 22 2017
                   UNITED STATES COURT OF APPEALS                        MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                           FOR THE NINTH CIRCUIT


MARIE T. PEYTON,                                 No.   11-17775

              Plaintiff-Appellant,               D.C. No.
                                                 1:10-cv-00186-SOM-KSC
 v.

OPTION ONE MORTGAGE                              MEMORANDUM*
CORPORATION, a California
corporation, its successors and assigns,
now known as Sand Canyon
Corporation; DEUTSCHE BANK
NATIONAL TRUST COMPANY,
asTrustee for HSI Asset Securitization
Corporation trust 2006-OPT3,
Mortgage Pass-Though Certificates,
Series 2006-OPT3; DOES, 1-30,

              Defendants-Appellees.


                   Appeal from the United States District Court
                            for the District of Hawaii
                   Susan Oki Mollway, District Judge, Presiding

                          Submitted February 24, 2017**
                               Honolulu, Hawaii

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
                                                                                 page 2
Before:       KOZINSKI, HAWKINS and BEA, Circuit Judges.


      1. A borrower has a right to rescind a home mortgage transaction “until

midnight of the third business day following the consummation of the transaction.”

15 U.S.C. § 1635(a). But, if the lender fails to disclose this rescission right, the

right can instead be exercised for three years. See 12 C.F.R. § 226.23(a)(3). The

Peytons signed a document stating that they “RECEIVED TWO (2) COMPLETED

COPIES OF THE NOTICE OF RIGHT TO CANCEL IN THE FORM

PRESCRIBED BY LAW.” This evidence creates a presumption that the Peytons

received the appropriate disclosures and are not entitled to the three-year extension.

See 15 U.S.C. § 1635(c). The Peytons presented no admissible evidence to rebut

the presumption and extend the rescission period. Their rescission claims were

thus time-barred, and the district court properly granted summary judgment to the

defendants.


      2. The district court did not abuse its discretion by denying the Peytons’

motion under Federal Rules of Civil Procedure 59(e) and 60(b). See McDowell v.

Calderon, 197 F.3d 1253, 1255 (9th Cir. 1999); Briones v. Riviera Hotel & Casino,

116 F.3d 379, 380–82 (9th Cir. 1997).


      AFFIRMED.